DETAILED ACTION
Comments regarding AFCP submissions
	As noted in the interview summary and in the PTO 2323 the AFCP submission dated 2/15/2021 has not been entered as it did not place the application in condition for allowance.  The submission dated 2/26/2021 is being treated under the pre-pilot procedure (as noted on the PTO 2323) and is being entered at this time as it does place the application in the condition for allowance.

Reasons for Allowance
Claims 1-4, 6-7, 11-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the control of the tilt actuator to empty the hopper based on an operating condition of the MTV after triggering of the unload routine distinguishes the claims from the prior art when considered in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547.  The examiner can normally be reached on Mon-Fri 8:15-4:45 (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C HAGEMAN/Primary Examiner, Art Unit 3619